Citation Nr: 0417632	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability. 
 
2.  Entitlement to an initial rating in excess of zero 
percent for left knee tendonitis. 
 
3.  Entitlement to an initial rating in excess of zero 
percent for right knee tendonitis. 
 
4.  Entitlement to a 10 percent disability evaluation based 
on multiple noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324 (2003).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to July 
2001.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the VA Regional Office (RO) in Jackson, 
Mississippi that granted service connection for bilateral 
knee disability, each rated zero percent disabling, and 
denied a compensable rating pursuant to38 C.F.R. § 3.324.  
Service connection was denied for hip disability at that 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veteran asserts that she now has bilateral knee disability 
and a hip disorder as the result of injury in service for 
which service connection should be granted.  In a statement 
dated in December 2003, she wrote that she obtained Magnetic 
Resonance Imaging (MRI) in October 2003, and was told by her 
doctor that she had fluid in her knees.  She provided signed 
authorization to request records of treatment from the Terry 
Family Clinic on September 9, 2003 and CMMC Hospital on 
October 6, 2003 where she was treated for an injury.  The RO 
in January 2004 noted that the release of information forms 
did not describe the location of the injuries and advised her 
that she may want to obtain and send the VA the information 
her self.  The Board notes that the October 6, 2003 CMMC 
Hospital treatment s consistent with the MRI reported by the 
veteran.  The Board is of the opinion that these records 
should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions. 

1.  The RO should contact the Terry 
Family Clinic and the CMMC Hospital to 
request the veteran's treatment 
records, to include September 9 and 
October 6, 2003, respectively. 

2.  If additional pertinent medical 
evidence is received the claims folder 
should be forwarded to the examiner who 
conducted that January 2004 VA 
examination (if unavailable to another 
VA physician) for an addendum.  Request 
the examiner to review and comment on 
the additional evidence as it relates 
to the January 2004 VA examination.  If 
additional tests or an examination is 
required, they should be conducted.

3.  Thereafter, the RO should review 
the claims on appeal.  If the benefits 
sought remain denied, the veteran and 
her representative should be furnished 
a supplemental statement of the case, 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


